Case: 7:20-cr-00001-REW-EBA Doc #: 29 Filed: 05/26/20 Page: 1 of 2 - Page ID#: 74




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                      PIKEVILLE

 UNITED STATES OF AMERICA,                        )
                                                  )
       Plaintiff,                                 )           No. 7:20-CR-1-REW-EBA
                                                  )
 v.                                               )
                                                  )                     ORDER
 JUAN DIEGO PAUCAR,                               )

       Defendant.
                                        *** *** *** ***

       After conducting Rule 11 proceedings, see DE 25 (Minute Entry), Judge Atkins

recommended that the undersigned accept Defendant Paucar’s guilty plea and adjudge him guilty

of Count 2 of the Indictment. See DE 28 (Recommendation); see also DE 27 (Plea Agreement);

DE 1 (Indictment). Judge Atkins expressly informed Defendant of his right to object to the

recommendation and to secure de novo review from the undersigned. See DE 28 at 2–3. The

established, 3-day objection deadline has passed, and no party has objected.

       The Court is not required to “review . . . a magistrate’s factual or legal conclusions, under

a de novo or any other standard, when neither party objects to those findings.” Thomas v. Arn, 106

S. Ct. 466, 472 (1985); see also United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981)

(holding that a failure to file objections to a magistrate judge’s recommendation waives the right

to appellate review); Fed. R. Crim. P. 59(b)(2)-(3) (limiting de novo review duty to “any objection”

filed); 28 U.S.C. § 636(b)(1) (limiting de novo review duty to “those portions” of the

recommendation “to which objection is made”).

       The Court thus, with no objection from any party and on full review of the record,

ORDERS as follows:




                                                 1
Case: 7:20-cr-00001-REW-EBA Doc #: 29 Filed: 05/26/20 Page: 2 of 2 - Page ID#: 75




       1. The Court ADOPTS DE 28, ACCEPTS Paucar’s guilty plea, and ADJUDGES him

          guilty of Count 2 of the Indictment (DE 1); and

       2. The Court will issue a separate sentencing order.1

       This the 26th day of May, 2020.




1
 At the hearing, Judge Atkins remanded Paucar to custody. See DE 25. The Court, thus, sees no
need to further address detention, at this time.


                                               2
